Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 4/23/2021 amending claims 1,2,4,5,7 and 9-13. Claims 3 and 6 have been canceled and new claims 14-22 have been introduced. 
In virtue of this communication, claims 1, 2, 4, 5 and 7-22 are currently pending in the instant application.  

Response to Remarks
In response to claim 13 amendment removing the terms “acquisition unit ”, “specifying unit”, “output unit”, “estimation unit” and  “reception unit”, the amendment is acknowledged and the corresponding 35 U.S.C. 112(b) rejections have been withdrawn. 
For the claim objection over the use of the term “outputable”, Applicant cancels claim 6 to remove one occurrence. However, the term continues to be present in amended claims 1, 12 and 13. As a result, the claim objection persists. 
Regarding rejections under 35 U.S.C. § 103, Applicant submits the amended claim language overcomes the rejection based on prior arts Mullins and Woo. Based on the amendments and arguments, Examiner has searched, found and applied new prior art Oizumi, Ken (US 20030179293 A1) to render the traversed and amended claims obvious, as explained in details in the current Office Action. 

Claim Objection
Claims 1, 2, 4, 5 and 7-22 are objected to as claims 1, 12 and 13 language contains the term “outputtable” (interpreted as “able to output”). The term renders the claim indefinite because it is unclear whether the limitation governed by the term is part of the claimed invention. Applicant can consider applying the term “... is configured to ...” instead to eliminate the indefiniteness context associated with the “able to” interpretation. See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5 and 7-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 12 and 13 disclose “a predetermined operation set in advance” and “another predetermined operation” without disclosing what these “predetermined operations” are, or the purposes of these operations. 
Application Specification does not appear to disclose or provide an explanation on these “predetermined operation(s) set in advance” or “another predetermined operation”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins; Brian  (US 20170169619 A1, made of record the US equivalent of JP 2016-521391A submitted in the IDS on 2/5/2020) in view of Woo; Woon Tack et al. (US 20180081448 A1) and Oizumi, Ken (US 20030179293 A1). 
As to claim 1, Mullins discloses an information processing method (Figs. 4-6) performed by an information processing terminal (Figs. 1-3), comprising: acquiring an image captured by an imaging unit ([0019] The user 102 may be a user of an application in the device 101. ... For example, the user 102 may point a camera of the device 101 to capture an image of the two-dimensional physical object 104) 
and positional information representing a position of the information processing terminal ( [0003] A device can be used to generate data based on an image captured with the device. real-world environment whose elements are augmented by computer-generated sensory input such as sound, video, graphics or GPS data.
[0050] Input conditions from the device 101 may also be submitted to the server 110 at operation 416. The input conditions may include usage time information, location information); transmitting the image and the positional information to an information processing apparatus (Fig. 6 [0063] At operation 604, the contextual local image recognition dataset module 208 communicates the input conditions to the server 110); receiving, from the information processing apparatus, data of a three-dimensional model of an object specified using the image and the positional information ([0029] ...  the storage device 207 includes a primary content dataset 210 and a contextual content dataset 212. The primary content dataset 210 includes, for example, a first set of images and corresponding experiences (e.g., interactive three-dimensional virtual object models, ... 3D models, etc.); estimating a sight-line direction of a user who uses the information processing terminal on the basis of sensor information (([0029] ...  The primary content dataset 210 may include a core set of images or the most popular images determined by the server 110). 
Mullins teaches in Fig. 2 and [0022-23] device 101 may include sensors 202, ... sensors 202 may include, for example, a vibration sensor, an optical sensor (e.g., a charge-coupled device (CCD)), an orientation sensor (e.g., gyroscope), an audio sensor (e.g., a microphone), or any suitable combination thereof. 
Mullins fails to directly disclose an acceleration sensor and a magnetic sensor.
However, in a similar field of endeavor, Woo discloses a head mounted augmented reality device with a sensing unit (Fig. 2) including an acceleration sensor and a magnetic sensor ([0024]  ... The wearable device 110 confirms a location of an object through a sensor such as a GPS, a gyro sensor, an acceleration sensor, or a compass, and the like, and manipulates and views content supported through the augmented reality service providing terminal 114). 
It would have been obvious to one of ordinary skill in the art to combine Woo 's acceleration sensor and a magnetic sensor with Mullins ‘s information processing terminal and method, to enhance the capability of the system  such as converting “location regions of the objects based on motion information sensed by a motion sensor; and a pointing device including a magnetic sensor and configured to select or activate an object output from the augmented reality service providing terminal”, as revealed by Woo in Abstract. 
The combination of Mullins and Woo continues to teach specifying a first display data of the three-dimensional model using the sight-line direction; and outputting the first display data (Woo [0038] The second tracking unit 216 senses and outputs a magnetic sensor movement path of the interworking pointing device. The second tracking unit 216 senses a magnetic sensor provided in the moving pointing device in real time so as to control the object in the augmented reality image range displayed on the region being viewed from the wearable device. See also Mullins [0019] Fig. 1) detecting a predetermined operation set in advance (the claim language or Application Specification fail to disclose what the predetermined operation set in advance is or what type of function it performs. Please see 35 U.S.C. 112(a) rejections above. 
Mullins and Woo do not explicitly disclose a predetermined operation set in advance, however, both prior arts teach an interactive display device. The Office consider turning on the power to these devices can be considered as the claimed predetermined operation set in advance. 
Mullins and Woo do not directly teach updating a display magnification of the first display data. 
However, in a similar field of endeavor, Oizumi teaches an image processing apparatus and image processing method that updates a display magnification of a first display data or a view-point position corresponding to the first display data according to the predetermined operation: ([0048-49] Referring to FIG. 7, an area A represents a projected area for the projected surface to which the images-converted-from-images, ... the virtual space 50 is set in compliance with an actual space, and the real camera model 11 a corresponding to the real camera 11 and the viewpoint camera model 32 ...
[0055] With such a view-point conversion device since the variation in the position of the image pickup surface 23 and the variation in the angle α0 of reflection are substantially the same with respect to one another in terms of the central portion and the contoured portion of the image pickup surface 23, ... when converting the image in terms of a factor in proportionate relationship between the angle α0 of reflection and the angle α1 of incidence, the central portion and the contoured portion are produced at the same magnification power in the images-converted-from-images that is converted in image)
detecting another predetermined operation set in a state in which the view-point position corresponding to the first display data has been updated according to the predetermined operation ([0014] FIG. 7 is a view illustrating about a viewpoint conversion to be executed by a viewpoint converting means of the viewpoint converting unit shown in FIG. 4); and switching from the first display data to a second display data outputtable (for the term outputable, please see claim objection above) in any direction inside the object from the updated view-point position according to the another predetermined operation ([0034] FIG. 4 is a block diagram illustrating a concrete structure of the plane view image preparing unit 101 shown in FIG. 1. ..., an image converting section 12 that converts pickup images picked up by the real cameras 11 into images wherein an angle of reflection of light incident inside the real camera 11 (exactly, a real camera model 11 a shown in FIGS. 5 and 6) is made less than an angle of incidence of light incident outside the real camera 11 (the real cameral model 11 a), and a viewpoint converting section 13 that converts the images-converted-from-images, which result from the image converting section 12, in terms of a viewpoint. Also, in FIG. 4, ... A plurality of images-converted-in-viewpoint, converted in terms of the viewpoint by the view point converting section 13 of FIG. 4, are synthesized into one image by the image processing unit 104 of FIG. 1, with the synthesized image being displayed over the image display unit 105). 
It would have been obvious to one of ordinary skill in the art to integrate Oizumi’s viewpoint converting unit into the device and method disclosed by Mullins and Woo, to improve the performance of the information processing device and method “with less distortion from an image ...” and “enabling the conversion in terms of the viewpoint to be easily implemented”, as revealed by Oizumi in [0055]. 
 
As to claim 2, Woo discloses the information processing method according to claim 1, further comprising: detecting a first operation set in advance (turn on power as explained in claim 1), and wherein the transmitting comprises transmitting the image and the positional information to the information processing apparatus according to the first operation ([0062] At operation 602, the contextual local image recognition dataset module 208 captures input conditions local to the device 101. ...
[0063] At operation 604, the contextual local image recognition dataset module 208 communicates the input conditions to the server 110). 

As to claim 4, Mullins, Woo and Oizumi disclose the information processing method according to claim 1, further comprising: changing an amount of object information about the object and outputting the object information according to the predetermined operation (Mullins [0003] A device can be used to generate data based on an image captured with the device. For example, augmented reality (AR) is a live, direct or indirect, view of a physical, real-world environment. 
After the user turns his/her head, the displayed object will be different, and hence the information associated with the different object ). 

As to claim 5, Mullins, Woo and Oizumi disclose the information processing method according to claim 4, wherein changing an amount of the object information and outputting the object information comprise increasing the amount of the object information and outputting the object information when display data is output in a direction in which the display data approaches the object (After the user turns his/her head, the displayed object and the information associated with the object will be different. Mullins and Woo do not directly disclose increasing the information amount of the object information. However, Mullins and Woo teach the user can adjust the display data by approaching or leaving the object, and inherently teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141 ). 

As to claim 7, Mullins, Woo and Oizumi disclose the information processing method according to claim 1, further comprising: receiving control information transmitted from an external system (Mullins Fig. 6 [0062] At operation 602, the contextual local image recognition dataset module 208 captures input conditions local to the device 101) which manages the control information corresponding to a position inside the object through the information processing apparatus (Mullins Fig. 6); and outputting the control information in association with the position inside the object (Mullins [0064] At operation 608, the contextual local image recognition dataset module 208 updates the contextual content dataset 212 with the new content. 
See also Woo Fig. 2 Mode switching unit 222 and content providing unit 226 ). 

As to claim 8, Mullins, Woo and Oizumi disclose the information processing method according to claim 1, wherein, when the object is a store, the three-dimensional model includes products arranged on product shelves (Mullins [0064] At operation 608, the contextual local image recognition dataset module 208 updates the contextual content dataset 212 with the new content. 
See also Woo Fig. 2 Mode switching unit 222 and content providing unit 226.  
Despite Mullins and Woo do not use an example with a store includes products arranged on product shelves, Examiner consider the limitation being an intended use of the same idea disclosed by Mullins and Woo ). 

As to claim 9, Mullins, Woo and Oizumi disclose the information processing method according to claim 1, wherein the outputting the display data comprises specifying a specified position of an object in an image captured by the imaging unit and outputting the display data at the specified position ( Mullins [0003] A device can be used to generate data based on an image captured with the device. For example, augmented reality (AR) is a live, direct or indirect, view of a physical, real-world environment). 

As to claim 10, Mullins, Woo and Oizumi disclose the information processing method according to claim 1, further comprising: acquiring removal object information representing a removal target, wherein the removal target is another object, 
and wherein the specifying comprises specifying display data of the three-dimensional model positioned in a background of the removal target, on the basis of the removal object information ( Mullins [0003] A device can be used to generate data based on an image captured with the device. For example, augmented reality (AR) is a live, direct or indirect, view of a physical, real-world environment. 
Based on the preceding teaching, when a user turns his/her head to the left, the object located at his/her right side will disappear from his/her view and removed from the display 
Woo’s head mounted display (HMD) discloses the same functionality). 

As to claim 11, Mullins, Woo and Oizumi disclose the information processing method according to claim 10, wherein the outputting comprises replacing the display data with predetermined data and outputting the predetermined data when the removal object information is predetermined object information (Mullins [0003] When a user turns his/her head to the left, the object at his/her left side of view will appear, replacing the display data that used to be on the right side of the user. 
Woo’s head mounted display (HMD) exhibits the same functionality). 

As to claim 12, Mullins, Woo and Oizumi disclose a non-transitory computer-readable medium that stores a computer-executable program performing steps as detailed in claim 1 above
Therefore claim 12 is rejected on the same grounds as claim 1. 

As to claim 13, Mullins, Woo and Oizumi disclose an information processing terminal (Mullins Figs. 1-3), comprising: an imaging unit (Mullins [0019] The user 102 may be a user of an application in the device 101. ... For example, the user 102 may point a camera of the device 101 to capture an image of the two-dimensional physical object 104) ; a display; and a processor (Mullins Figs. 2 [0022] ... a display 204, a processor 206), wherein the processor is configured to perform operations comprising:  acquire an image captured by the imaging unit and positional information representing a position of the information processing terminal; transmit the image and the positional information to an information processing apparatus; receive, from the information processing apparatus, data of a three-dimensional model of an object specified using the image and the positional information;  estimate a sight-line direction of a user who uses the information processing terminal on the basis of sensor information measured by an acceleration sensor and a magnetic sensor; specify a first display data of the three-dimensional model using the sight-line direction; output the first display data on the displays detect a predetermined operation set; update a display magnification of the first display data or a view-point position corresponding to the first display data according to the predetermined operation; detect another predetermined operation set in a state in which the view-point position corresponding to the first display data has been updated according to the predetermined operation; and switch from the first display data to a second display data outputtable in any direction inside the object from the updated view-point position according to the another predetermined operation (Mullins, Woo and Oizumi disclose the method performed by the information processing terminal of the preceding claim as detailed in rejection of claim 1 above. 
Therefore claim 13 is rejected on the same grounds as claim 1). 

As to claims 14-18, Mullins, Woo and Oizumi disclose the method performed by the information processing terminal of the claims as detailed in rejection of claims 2, 7 and 9-11 above, respectively. 
Therefore claims 14-18 are rejected on the same grounds as claims 2, 7 and 9-11, respectively. 

As to claims 19-21, Mullins, Woo and Oizumi disclose the non-transitory computer-readable medium that stores the computer-executable program performing steps as detailed in claims 2, 5 and 7 above, respectively. 
Therefore claims 19-21 are rejected on the same grounds as claims 2, 5 and 7, respectively. 

As to claim 22, Mullins, Woo and Oizumi disclose the non-transitory computer-readable medium that stores the computer-executable program performing steps as detailed in claims 10 and 11 above. 
Therefore claim 22 is rejected on the same grounds as claims 10 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621